Title: To James Madison from William Madison, 23 October 1810
From: Madison, William
To: Madison, James


Dr Brother23d Octr 1810
The money left in my hands to pay for the Waggon is exhausted by the purchase of two horses as you requested: it therefore becomes necessary that a further supply should be furnished by the next mail. I sent to Rockingham & engaged a Waggon which will be sent for next Monday. The cost, including some expence, will be $120.
I saw young Mr Blaky yesterday at Orange Court. He expressed much disappointment at not meetg with Gooch according to promise—he says that Gooch has so frequently deceived him, that he is now instructed to resort to coercive steps. I prevailed on him to postpone doing so ’till I wrote you. I had not as much money or I would certainly have settled the claim.
I think it is to be regreted that your pecuniary matters are not managed by some friend residing near your farms. Tell my Sister that the Chapaux & Plume did not accompany her Note. Yrs Affectly
Wm Madison
Alfred I expect will be with you by the time you get this. Be so good as to hand him the inclosed. I shall expect to hear from him by next mail.
